Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note 
This application claims priority to FEDERAL REPUBLIC OF GERMANY No. DE10 2017213 333.3 filed on 08/02/2017.										Examiner noted that the certified copy of FEDERAL REPUBLIC OF GERMANY Applications has been received; however, there is no English translation; Thus, applicant did not perfect the priority date. Therefore, the priority date for this application is 371 of PCT/DE2018/200071 filing date of the application 08/01/2018.

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:			An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.						Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  													Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 			Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.						Claim 1-14, limitation 
In the claims 1 and 13, respectively, cited “a receiving unit … is configured to receive vehicle-to-X messages by the antenna, the receiving unit is configured to perform pre-processing of the received vehicle-to-X messages such that only a portion of the received vehicle-to-X messages are output to the vehicle bus, the receiving unit is configured to perform the pre-processing at least based on an indication of location and/or time information”, 
In claims 6 and 14, respectively, cited “a time reference unit …is configured to manage a reference time synchronized with satellite signals …”
In claims 9 and 13, respectively, cited “a data processing unit …is configured to process vehicle-to-X messages received via the vehicle bus from an antenna module.”
In claim 10, cited “the data processing unit is configured to transmit vehicle-to-X messages via the vehicle bus for outputting to the antenna module”.
In claim 11, cited “the data processing unit is configured to determine a location and to insert said location into the vehicle-to-X messages to be transmitted.
In claim 12, cited “the data processing unit and/or other components of the control unit are configured for tasks other than vehicle-to-x communication and navigation”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 											A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (see The FIGURE, a receiving unit 42,  [0048] The antenna module 40 has a receiving unit 42 ,  [0054]-[0055]  and [0058] ),([0046] The control unit 30 has a data processing unit 32,[0055]-[0056]), (([0021] the antenna module has a time reference unit),[0032] ,[0052],[0060]), examiner could not determine the structure of the unit if there are hardware , software …).Therefore ,the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 								If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 									If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.											For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 3 
Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 Claims 1-14 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1- 14 state limitation 
In the claims 1 and 13, respectively, cited “a receiving unit … is configured to receive vehicle-to-X messages by the antenna, the receiving unit is configured to perform pre-processing of the received vehicle-to-X messages such that only a portion of the received vehicle-to-X messages are output to the vehicle bus, the receiving unit is configured to perform the pre-processing at least based on an indication of location and/or time information”, 
In claims 6 and 14, respectively, cited “a time reference unit …is configured to manage a reference time synchronized with satellite signals …”
In claims 9 and 13, respectively, cited “a data processing unit …is configured to process vehicle-to-X messages received via the vehicle bus from an antenna module.”
In claim 10, cited “the data processing unit is configured to transmit vehicle-to-X messages via the vehicle bus for outputting to the antenna module”.
In claim 11, cited “the data processing unit is configured to determine a location and to insert said location into the vehicle-to-X messages to be transmitted.
In claim 12, cited “the data processing unit and/or other components of the control unit are configured for tasks other than vehicle-to-x communication and navigation”,
 Wherein “(see The FIGURE, a receiving unit 42,  [0048] The antenna module 40 has a receiving unit 42 ,  [0054]-[0055]  and [0058] ),([0046] The control unit 30 has a data processing unit 32,[0055]-[0056]), (([0021] the antenna module has a time reference unit),[0032] ,[0052],[0060])”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform pre-processing of the received vehicle-to-X message. perform the pre-processing at least based on an indication of location and/or time information. The use of the term “unit” is not adequate structure for perform pre-processing of the received vehicle-to-X message. perform the pre-processing at least based on an indication of location and/or time information ; to manage a reference time synchronized with satellite signals; to process vehicle-to-X messages received via the vehicle bus from an antenna module; to transmit vehicle-to-X messages via the vehicle bus for outputting to the antenna module; to determine a location and to insert said location into the vehicle-to-X messages to be transmitted and to perform tasks other than vehicle-to-x communication and navigation, 
because it does not describe a particular structure for performing the function. 		The specification does not provide sufficient details such that one of ordinary skill in the art would understand which component structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.											Applicant may: 										(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 				(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 										(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 								If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 		(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or										(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
-The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01) 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of performing pre-processing of the received vehicle-to-X message, and performing the pre-processing at least based on an indication of location and/or time information, for managing a reference time synchronized with satellite signals; to process vehicle-to-X messages received via the vehicle bus from an antenna module; for transmitting vehicle-to-X messages via the vehicle bus for outputting to the antenna module; for determining a location and to insert said location into the vehicle-to-X messages to be transmitted and performing tasks other than vehicle-to-x communication and navigation.			The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.			
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			

Claims 1, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over (Zalewski WO 2016046323A1, which is public ON 03/31/2016, Zalewski US20180224554A1 is used for better mapping to the claim) in view of Cenciarelli et al US8265664B1 

Regarding claim 1, Zalewski discloses an antenna module(figure elements (vehicle-to-X communication module 30, satellite navigation module 40, vehicle clock 12  and reference numeral 14 and bus system 11) teaches an antenna module) , comprising: 				an antenna (FIGURE and [0033] an antenna 35); 						a receiving unit (FIGURE , and [0033] vehicle-to-X communication module 30 )which is connected to the antenna  ([0033] a vehicle-to-X communication module 30  is connected to an antenna 35)(i.e. a vehicle-to-X communication module 30 has interface to connect to the an antenna 35)  , and is configured to receive vehicle-to-X messages by the antenna ([0037] If such a vehicle is in the vicinity and sends the operating data, then the vehicle-to- X communication module 30 receives these operating data via the antenna 35); and 			wherein the receiving unit is configured to perform pre-processing of the received vehicle-to-X messages [0037] the vehicle-to- X communication module 30 receives these operating data via the antenna 35) and [0023] The vehicle-to-X communication module is configured to check and/or determine  location data(i.e. on an indication of location) of the vehicle as a component of the operating data prior to sending the operating data, by comparing these with an environment status and/or by determining a distance to a known object. In this way, by way of example, it can be identified if existing location data are still valid(i.e. perform pre-processing of the received vehicle-to-X messages),such that only a portion of the received vehicle-to-X messages are output to the vehicle bus(figure [0035] The vehicle-to-X communication module 30 and the satellite navigation module 40 are connected via a bus system 11(i.e. a vehicle bus) of the vehicle 10), and [0023] the communication module 30 Sends wrong location data to the satellite navigation module via the bus system 11), 			wherein the receiving unit is configured to perform the pre-processing at least based on an indication of location [0023] The vehicle-to-X communication module is configured to check and/or determine  location data(i.e. on an indication of location) of the vehicle as a component of the operating data prior to sending the operating data, by comparing these with an environment status and/or by determining a distance to a known object. In this way, by way of example, it can be identified if existing location data are still valid(i.e. perform pre-processing based on an indication of location)) and/or time information.
While Zalewski discloses in (figure and [0035] The vehicle-to-X communication module 30 is connected to the satellite navigation module 40 via a bus system 11(i.e. a vehicle bus)  of the vehicle 10) and { [0023] the communication module 30 Sends location data to the satellite navigation module via the  bus system 11) .
Zalewski does not explicitly discloses a bus interface which is connected to the receiving unit, in order to output vehicle-to-X messages to a vehicle bus.					Cenciarelli et al US8265664B1 discloses a bus interface which is connected to the receiving unit, in order to output messages to a vehicle bus (Col 9 lines 57- 53, fig.3, wherein the transceiver 150(i.e. receiving unit) connects to the transceiver interface 148 (i.e. bus interface) , which is connected to the bus 140 (i.e. a vehicle bus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zalewski, by including a bus interface which is connected to the receiving unit, as taught by Cenciarelli, in order in order to perform bi-directional communication of messages and related data and information between the transceiver and processor via the bus (Col 9 lines 57- 53).							Regarding claim 4, the combination of Zalewski and Cenciarelli discloses all the features with the claim 1.										Zalewski  further discloses  wherein the indication of location and/or time information is/are obtained from vehicle-to-X messages to be transmitted.[0037] the vehicle-to- X communication module 30 receives these operating data via the antenna 35) and [0023] The vehicle-to-X communication module is configured to check and/or determine  location data(i.e. on an indication of location) of the vehicle as a component of the operating data prior to sending the operating data, by comparing these with an environment status and/or by determining a distance to a known object. In this way, by way of example, it can be identified if existing location data are still valid, if the data is considered no longer valid, the communication module 30 Sends wrong location data to the satellite navigation module via the bus system 11) .										Regarding claim 5, the combination of Zalewski and Cenciarelli discloses all the features with the claim 1
Zalewski further discloses wherein the antenna module (vehicle-to-X communication module 30, satellite navigation module 40, vehicle clock 12 and reference numeral 14 and bus system 11) teaches an antenna module) has a satellite navigation module (figure satellite navigation module 40).										
Regarding claim 6, the combination of Zalewski and Cenciarelli discloses all the features with the claim 1									Zalewski further discloses wherein the antenna module (vehicle-to-X communication module 30, satellite navigation module 40, vehicle clock 12  and reference numeral 14 and bus system 11) teaches an antenna module)  has a time reference unit (figure vehicle clock 12) which is configured to manage a reference time synchronized with satellite signals and to provide the reference time via the vehicle bus( figure [0038] The vehicle-to-X communication module 30 is configured to forward the time data received from the clock 12 to the satellite navigation module 40 via bus system 11(i.e. vehicle bus).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over (Zalewski WO 2016046323A1, which is public ON 03/31/2016, Zalewski US20180224554A1 is used for better mapping to the claim) in view of Cenciarelli et al US8265664B1 in view of de Freire et al US 20130339457 A1
Regarding claim 2, the combination of Zalewski and   Cenciarelli discloses all the feature with respect to the claim 1. 									Zalewski discloses wherein the antenna module(figure elements (vehicle-to-X communication module 30, satellite navigation module 40, vehicle clock 12  and reference numeral 14 and bus system 11) teaches an antenna module) has a transmitting unit which is connected to the antenna and the bus interface, in order to transmit vehicle-to-X messages received by the vehicle bus by the antenna ([0033] a vehicle-to-X communication module 30 (i.e. transmit unit) is connected to an antenna 35)(i.e. a vehicle-to-X communication module 30 has interface to connect to the an antenna 35) and [0037] the vehicle-to- X communication module 30 sends a message via the antenna 35), and [0018] The vehicle-to-X communication module is configured to send a message to another vehicle) (i.e. the vehicle -to- X communication module 30 has  transmit unit to transmit the message).				The combination of Zalewski and   Cenciarelli does not explicitly disclose message is in an unaltered form.												Freire et al US 20130339457 A1 discloses message is in an unaltered form [0062] The contents of the message are sent in an unaltered form 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zalewski and Cenciarelli by including a bus interface which is connected to the receiving unit, as taught by Freire, in order to perform send the contents of the message is without modification (Freire [0062]).

Regarding claim 3, the combination of Zalewski, Cenciarelli and Freire discloses all the feature with respect to the claim 2.
Zalewski further discloses wherein the transmitting unit forms a transceiver unit together with the receiving unit. ([0037] the vehicle-to- X communication module 30 receives these operating data via the antenna 35) (i.e. the vehicle-to- X communication module 30conprises a receiver to receive the data) ;and [0037] the vehicle-to- X communication module 30 sends a message via the antenna 35)( (i.e. the vehicle-to- X communication module 30conprises a transmitter to send the data),thus the vehicle-to- X communication module 30 is transceiver.

Claims 7-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over (Zalewski WO 2016046323A1, which is public ON 03/31/2016, Zalewski US20180224554A1 is used for better mapping to the claim)  in view of Cenciarelli et al US8265664 B1 in view of de Changalvala et al. US 20170054204 A1
Regarding claim 7, the combination of Zalewski and Cenciarelli discloses all the features with the claim 1.											The combination of Zalewski and Cenciarelli does not explicitly disclose wherein the antenna module is designed as an intelligent antenna module.						Changalvala et al. US 20170054204 A1 discloses wherein the antenna module is designed as an intelligent antenna module [0006] antenna system including a smart antenna module (SAM), where the SAM is shown on top of a vehicle roof) and ([0023] a V2X smart antenna assembly or module is a multiband multiple input multiple output (MIMO) vehicular antenna assembly that is configured for installation to a vehicle body wall, such as a vehicle roof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zalewski and Cenciarelli by including wherein the antenna module is designed as an intelligent antenna module, as taught by Changalvala, in order to provide a user with more versatility in communication (Changalvala [0021]).											
Regarding claim 8, the combination of Zalewski and Cenciarelli discloses all the features with the claim 1.											The combination of Zalewski and Cenciarelli does not explicitly disclose wherein the antenna module is designed as a self-contained unit for installation in a vehicle roof.			Changalvala et al. US 20170054204 A1 discloses wherein the antenna module is designed as a self-contained unit for installation in a vehicle roof [0006] antenna system including a smart antenna module (SAM).where the SAM is shown on top of a vehicle roof) and ([0023] a V2X smart antenna assembly or module is a multiband multiple input multiple output (MIMO) vehicular antenna assembly that is configured for installation to a vehicle body wall, such as a vehicle roof).										It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zalewski and Cenciarelli by including wherein the antenna module is designed as a self-contained unit for installation in a vehicle roof, as taught by Changalvala, in order to provide a user with more versatility in communication (Changalvala [0021]).

Regarding claim 9, the combination of Zalewski and Cenciarelli discloses all the features with the claim 1.
Zalewski further discloses vehicle (figure vehicle 10) and [0012] microcontroller (controller unit) contains processor (i.e. data processing unit)
the combination of Zalewski and Cenciarelli does not explicitly disclose a control unit for a motor vehicle, comprising: a bus interface for connecting to a vehicle bus, and a data processing unit which is configured to process vehicle-to-X messages received via the vehicle bus from an antenna module
Changalvala et al. US 20170054204 A1 discloses A control unit for a motor vehicle, comprising: a bus interface for connecting to a vehicle bus, and a data processing unit which is configured to process vehicle-to-X messages received via the vehicle bus from an antenna module[0029] the TCM (i.e. A control unit) includes a microprocessor or microcontroller (i.e. a data processing unit), wherein the microprocessor or microcontroller (i.e. a data processing unit) is configured to process data received from the SAM (i.e. an antenna module), wherein The Ethernet interface is configured to communicate data between the smart antenna module (SAM) and telematics communications module (TCM). [0035] The telematics communication module 15 also includes an 8-pin RJ45 connector 19 ( figures 2and 4) for connecting to a corresponding 8-pin RJ45 connector of the antenna assembly 100(i.e. (SAM)), see figure 4, wherein The telematics communication module 15 and antenna assembly 100(i.e. (SAM)) are connected via bus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zalewski and Cenciarelli by including a control unit for a motor vehicle, comprising: a bus interface for connecting to a vehicle bus, and a data processing unit which is configured to process vehicle-to-X messages received via the vehicle bus from an antenna module, as taught by Changalvala, in order to provide a user with more versatility in communication (Changalvala [0021]).
Regarding claim 10, the combination of Zalewski, Cenciarelli and Changalvala discloses all the features with the claim 9.									Zalewski further discloses vehicle (figure vehicle 10) and  [0012] microcontroller (controller unit) contains processor (i.e. data processing unit).						The combination of Zalewski and Cenciarelli does not explicitly disclose wherein the data processing unit is configured to transmit vehicle-to-X messages via the vehicle bus for outputting to the antenna module.									Changalvala et al. US 20170054204 A1 discloses wherein the data processing unit is configured to transmit vehicle-to-X messages via the vehicle bus for outputting to the antenna module[0029] the TCM (i.e. A control unit) includes a microprocessor or microcontroller (i.e. a data processing unit), wherein the microprocessor or microcontroller (i.e. a data processing unit) is configured to process data received from the SAM (i.e. an antenna module), wherein The Ethernet interface is configured to communicate data between the smart antenna module (SAM) and telematics communications module (TCM). [0035] The telematics communication module 15 also includes an 8-pin RJ45 connector 19(i.e. interface of TCM) for connecting to a corresponding 8-pin RJ45 connector of the antenna assembly 100(i.e. (SAM)(i.e. interface of the antenna), see figure 4, wherein the telematics communication module 15 and antenna assembly 100(i.e. (SAM)) are connected via bus).								It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zalewski and Cenciarelli by including wherein the data processing unit is configured to transmit vehicle-to-X messages via the vehicle bus for outputting to the antenna module, as taught by Changalvala, in order to provide a user with more versatility in communication (Changalvala [0021]).

Regarding claim 12, the combination of Zalewski, Cenciarelli and Changalvala discloses all the features with the claim 9.									Zalewski further discloses vehicle (figure vehicle 10) and  [0012] microcontroller (controller unit) contains processor (i.e. data processing unit).						The combination of Zalewski and Cenciarelli does not explicitly disclose wherein the data processing unit and/or other components of the control unit are also configured for tasks other than vehicle-to-x communication and navigation.
Changalvala et al. US 20170054204 A1 discloses wherein the data processing unit and/or other components of the control unit are also configured for tasks other than vehicle-to-x communication and navigation ([0047] The TCM 15 is operable as an in-vehicle connectivity module that provide a digital communication pipe (e.g., Ethernet data pipe to a laptop computer, etc.), wireless connectivity (e.g., WLAN including a Wi-Fi antenna and smart phones, tablets, etc.), and internet browsing capability to passengers in the vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zalewski and Cenciarelli by including wherein the data processing unit and/or other components of the control unit are also configured for tasks other than vehicle-to-x communication and navigation, as taught by Changalvala, in order to provide a user with more versatility in communication (Changalvala [0021]).												

Regarding claim 13, Zalewski discloses a motor vehicle(FIGURE vehcile10), comprising: a vehicle bus(figure bus system 11),								an antenna module(figure elements (vehicle-to-X communication module 30, satellite navigation module 40, vehicle clock 12  and reference numeral 14 and bus system 11) teaches an antenna module) comprising: 									an antenna(FIGURE and [0033] an antenna 35; 							a receiving unit connected to the antenna([0033] a vehicle-to-X communication module 30  is connected to an antenna 35), and 							configured to receive vehicle-to-X messages by the antenna([0037] the vehicle-to- X communication module 30 receives these operating data via the antenna 35); and 			a bus interface which is connected to the receiving unit, in order to output vehicle-to-X messages to the vehicle bus, 										wherein the receiving unit is configured to perform pre-processing of the received vehicle-to-X messages [0037] the vehicle-to- X communication module 30 receives these operating data via the antenna 35) and [0023] The vehicle-to-X communication module is configured to check and/or determine  location data(i.e. on an indication of location) of the vehicle as a component of the operating data prior to sending the operating data, by comparing these with an environment status and/or by determining a distance to a known object. In this way, by way of example, it can be identified if existing location data are still valid(i.e. perform pre-processing of the received vehicle-to-X messages) such that only a portion of the received vehicle-to-X messages are output to the vehicle bus(figure [0035] The vehicle-to-X communication module 30 and the satellite navigation module 40 are connected via a bus system 11(i.e. a vehicle bus) of the vehicle 10), and [0023] the communication module 30 Sends wrong location data to the satellite navigation module via the bus system 11),and	wherein the receiving unit is configured to perform the pre-processing at least based on 
a vehicle bus, an indication of location [0023] The vehicle-to-X communication module is configured to check and/or determine location data (i.e. on an indication of location) of the vehicle as a component of the operating data prior to sending the operating data, by comparing these with an environment status and/or by determining a distance to a known object. In this way, by way of example, it can be identified if existing location data are still valid(i.e. perform pre-processing based on an indication of location))and/or time information, 	While Zalewski discloses in (figure and  [0035] The vehicle-to-X communication module 30 is connected to  and the satellite navigation module 40 via a bus system 11(i.e. a vehicle bus)  of the vehicle 10) and { [0023] the communication module 30 Sends location data to the satellite navigation module via the  bus system 11) .
Zalewski does not explicitly discloses a bus interface which is connected to the receiving unit, in order to output vehicle-to-X messages to a vehicle bus
Cenciarelli et al US8265664B1 discloses a bus interface which is connected to the receiving unit, in order to output messages to a vehicle bus (Col 9 lines 57- 53, fig.3, wherein the transceiver 150(i.e. receiving unit) connects to the transceiver interface 148 (i.e. bus interface) , which is connected to the bus 140 (i.e. a vehicle bus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zalewski by including a bus interface which is connected to the receiving unit, as taught by Cenciarelli, in order in order to perform bi-directional communication of messages and related data and information between the transceiver and processor via the bus (Col 9 lines 57- 53).
 While Zalewski further discloses vehicle (figure vehicle 10) and [0012] microcontroller (controller unit) contains processor (i.e. data processing unit).
The combination of Zalewski and Cenciarelli does not explicitly disclose			a control unit comprising: a bus interface for connecting to the vehicle bus, and a data processing unit which is configured to process the vehicle-to-X messages received via the vehicle bus from an antenna module, and wherein the antenna module and the control unit are connected to the vehicle bus by their respective bus interfaces.					Changalvala et al. US 20170054204 A1 discloses a control unit comprising: a bus interface for connecting to the vehicle bus, and a data processing unit which is configured to process the vehicle-to-X messages received via the vehicle bus from an antenna module, and wherein the antenna module and the control unit are connected to the vehicle bus by their respective bus interfaces. [0029] the TCM (i.e. A control unit) includes a microprocessor or microcontroller (i.e. a data processing unit), wherein the microprocessor or microcontroller (i.e. a data processing unit) is configured to process data received from the SAM (i.e. an antenna module), wherein The Ethernet interface is configured to communicate data between the smart antenna module (SAM) and telematics communications module (TCM). [0035] The telematics communication module 15 also includes an 8-pin RJ45 connector 19(i.e. interface of TCM) for connecting to a corresponding 8-pin RJ45 connector of the antenna assembly 100(i.e. (SAM)(i.e. interface of the antenna), see figure 4, wherein The telematics communication module 15 and antenna assembly 100(i.e. (SAM)) are connected via bus).		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zalewski and Cenciarelli by including a control unit comprising: a bus interface for connecting to the vehicle bus, and a data processing unit which is configured to process the vehicle-to-X messages received via the vehicle bus from an antenna module, and wherein the antenna module and the control unit are connected to the vehicle bus by their respective bus interfaces, as taught by Changalvala, in order to provide a user with more versatility in communication (Changalvala [0021]).		Regarding claim 14, the combination of Zalewski, Cenciarelli and Changalvala discloses all the features with the claim 13.									Zalewski further discloses wherein the antenna module(vehicle-to-X communication module 30, satellite navigation module 40, vehicle clock 12  and reference numeral 14 and bus system 11) teaches an antenna module) has a time reference unit (figure vehicle clock 12) which is configured to manage a reference time synchronized with satellite signals and to provide the reference time via the vehicle bus( figure [0038] The vehicle-to-X communication module 30 is configured to forward the time data received from the clock 12 to the satellite navigation module 40 via bus system 11(i.e. vehicle bus) and a number of components of the motor vehicle are synchronized with the reference time of the antenna module [0035]  other components are also connected to the bus system 11, denoted jointly by reference numeral 14). [0038] the vehicle-to-X communication module receives from the other components 14 connected to the bus system 11 vehicle speed data and vehicle direction of travel data. It passes these on to the satellite navigation module 40, allowing it to better determine the position of the vehicle 10.  Wherein The vehicle-to-X communication module 30 is furthermore configured to forward the time data received from the clock 12 to the satellite navigation module 40).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over (Zalewski WO 2016046323A1, which is public ON 03/31/2016, Zalewski US20180224554A1 is used for better mapping to the claim), in view of Cenciarelli et al US8265664 B1 in view of de Changalvala et al. US 20170054204 A1 in view Karampurwala et al US20160094669A1
Regarding claim 11, the combination of Zalewski, Cenciarelli and Changalvala discloses all the features with the claim 10.										Zalewski discloses [0034] The vehicle 10 has a satellite navigation module 40. this   is configured to receive satellite signals and to determine the position (i.e. location) of the vehicle 10. 													The combination of Zalewski, Cenciarelli and Changalvala does not disclose data processing unit is configured to determine a location and to insert said location into the vehicle-to-X messages to be transmitted.										Karampurwala et al US20160094669A1 discloses data processing unit is configured to determine a location and to insert said location into the vehicle-to-X messages to be transmitted [0010] a processor determines geo-location information; insert geo-location information in the packet; and transmit the packet to a communication network.						It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zalewski ,Cenciarelli and Changalvala ,by including a processing unit is configured to determine a location and to insert said location into the vehicle-to-X messages to be transmitted, as taught by Karampurwala, in order to determine geo-location information; insert geo-location information in the packet; and transmit the packet to a communication network(Karampurwala, [0010]).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478